DETAILED ACTION

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .


2. Applicant’s election without traverse of the invention of Group I (claims 21-24, directed to an anti-CTLA4 antibody and a fragment thereof) in the reply filed on 06/08/2021 is acknowledged.  


3. Claims 21-24 are deemed to be allowable, for the reasons expounded below.  
Pursuant to the procedures set forth in MPEP § 821.04(b), claims 25-29, directed to the process of using the allowable product are eligible for rejoinder.  As pointed out at page 2 of the Restriction Requirement dated 04/13/2021, claims 25-29 encompass two mutually exclusive methods, which involve either stimulation or suppression of an immune response.

Claims 21-24 are directed to antibody E8, which is disclosed to augment T cell activation (e.g. Figs. 1 and 5), i.e. the embodiments of claims 25 and 27-29 wherein the immune response is suppressed are not applicable to the antibody of claims 21-24.  Accordingly, the invention of Group II, drawn to a method of treating a disease requiring stimulation of an immune response, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The invention of Group III, drawn to a method of treating a disease requiring suppression of an immune response, has not been rejoined.


4. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action dated 04/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance

5. The following is an Examiner's Statement of Reasons for Allowance: 

Claims 21-24
The earliest teachings of anti-CTLA4 antibodies comprising variable regions identical to instant SEQ ID NOS: 41 and 42 are disclosed in the following related applications, all of which claim priority to the same provisional application (USSN 62/116353):
(i) USSN 15/043157 (published as US 2016/0237154; issued as US 10202453), of which the present application is a continuation.  US 10202453 claims anti-CTLA4 antibodies which are different from the presently claimed antibody.
(ii) USSN 15/043269 (published as US 2017/0233476; Abandoned).
(iii) PCT/US16/17713 (published as WO/2016/130898); and 
(iv) PCT/US16/17859 (published as WO/2016/130986).
Accordingly, the prior art does not teach or suggest the presently claimed antibody.

Claims 25-28
The claimed methods of treating cancer and pathogenic infections comprising administering anti-CTLA4 antibody are deemed to be enabled, because anti-CTLA4 antibodies are known to be useful in treating such conditions (see e.g. the claims of US Patent No. 7311910).


6. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



7. An Examiner's Amendment to the record appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

This application is in condition for allowance except for the recitation in claims 25 and 28 of inventions nonelected without traverse.  Accordingly, claims 25 and 28 are amended to cancel the nonelected inventions.  See MPEP 821.02.

Claim 29 is an identical duplicate of claim 28, which appears to be a result of an obvious minor clerical error.  As such, claim 29 is canceled to correct the error.  See MPEP 1302.04.  


Examiner’s Amendment

8. Claim 25 is replaced with the following amended claim:
-- A method of treating cancer or another disease requiring stimulation of an immune response in a subject in need thereof, the method comprising administering an effective amount of the antibody of claim 21, such that the cancer or other disease is treated. --

Claim 28 is replaced with the following amended claim:
-- The method of claim 25, wherein the cancer or another disease is selected from the group consisting of cancers of the prostate, kidney, colon, lung or breast, and pathogenic infections. --


10. Claim 29 is canceled.



11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644